Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections based on prior art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”) in view of USP 20130056428 to Levy and USP 20040206682 to Hamlin.
USP 7470364 to Oranski (“Tanna”) describes a purified drinking water dispenser invention substantially as recited in claim 1, 

    PNG
    media_image1.png
    567
    694
    media_image1.png
    Greyscale

including two tubular porous blocks 574 each having a central axial lumen, but does not disclose:
 the ratio of the block diameter and the lumen diameter, herein after RB/L = DBLOCK / DLUMEN , such that  1.5 < RB/L < 2.0; and 
a second water treatment medium in the form of a pleated fibrous sheet enveloping the first water treatment medium 
USP 20040206682 to Hamlin describes a first tubular porous block 140 generally similar to that described by Tanna, including a central axial lumen.  Hamlin’s filter media 

    PNG
    media_image2.png
    629
    166
    media_image2.png
    Greyscale

assembly further comprises a second water treatment medium in the form of a pleated fibrous sheet enveloping the first tubular porous block 140.  See also ¶ 15.
USP 20130056428 to Levy suggests that the ratio of the outer block diameter d1 to the diameter d2 of the lumen of a tubular filter block akin to that of Tanna satisfy 
1.2 < d1/d21 ( RB/L ) < 3.5, ¶ 50, 106,
		preferably 		1.2 < d1/d2 ( RB/L ) < 1.9,
more preferably	1.3 < d1/d2 ( RB/L ) < 1.5, and 
most preferably	1.36 < d1/d2 ( RB/L ) < 1.5, ¶ 135
to solve various design problems which  

    PNG
    media_image4.png
    91
    493
    media_image4.png
    Greyscale

¶ 7.  Tanna’s description of d1/d2 ( RB/L ) “< 1.5” and ratios as high as 1.9 and 3.5 suggests RB/L = 1.5.2
It would have been obvious to have provided Tanna’s inner block with an outer pleated filter element to improve removal of particulate and microorganisms whilst maintaining relatively long filter element life and relatively low pressure drop, as taught by Hamlin at ¶ 13. 
	Per claim 2, Tanna discloses at col 10:

    PNG
    media_image5.png
    71
    511
    media_image5.png
    Greyscale

Per claim 13-14, it would have been obvious to have sized the filter blocks to any desired outer diameter while maintaining the art-suggested RB/L.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, and USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, and any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, and USP 3538020 to Heskett.

USP 20080110820 to Knipmeyer, also directed to a purified drinking water dispenser, describes a porous tubular block type filter comprising activated carbon, binder, zeolite particles, and “silver … and halogen based antimicrobial compounds.”  ¶ 67.  Formulation of these active materials in the Tanna tubular block filter element would have been obvious on view Knipmeyer.  
Selection of either silver chloride or silver bromide for use as the “silver … halide antimicrobial”  described by Knipmeyer would have been obvious in view of USP 20100093851 to Blanton ¶ 21 (page 4).
Incorporation in the tubular filter block of Tannai with polyDADMAC or with reactive cationic polyamine-polyamide polymers is suggested by USP 10131562 to Madolora col 2 line 31 or by USP 20120145651 to Chen, respectively, or as a polyamine binder component, as suggested by either USP 20050098495 to Hughes ¶ 48 or USP 3538020 to Heskett (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, USP 20040206682 to Hamlin, USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, and USP 3538020 to Heskett, as applied to claim 4 above, further in view of USP 20160121249 to Koslow.
Koslow describes a process for forming carbon blocks for liquid filtration.  Koslow values homogeneity ¶ 32 of the dry blend of binder and active particle prior to heating and forming the block.  It would have been obvious to have fabricated the Tanna tubular . 

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, USP 20040206682 to Hamlin, USP 20080110820 to Knipmeyer, USP 20100093851 to Blanton, any one of USP 10131562 to Madolora, USP 20120145651 to Chen, USP 20050098495 to Hughes, USP 3538020 to Heskett, and USP 20160121249 to Koslow.as applied to claim 5 [sic] above, further in view of USP 20140060727 to Stouffer. 
Stouffer suggests including particles of water-soluble polyphosphate in the dry blend of block substituents prior to thermoforming to increase or to provide the desired porosity in the formed block ¶ 34.  
Per claim 7, one of skill would expect the relative proportion of polyphosphate, and size of individual particles thereof, in the mixture to impact the final porosity of the formed block, so optimization of the relative amount through routine experimentation would have been obvious.

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Tanna”), USP 20130056428 to Levy, and USP 20040206682 to . 
Tochikibo describes a filter assembly comprising two coaxial tubular carbon block filters 10A and 10B (Fig 8, claim 4) each having different porosity.  It would have been obvious to have provided a third filtering element, such as an additional rigid tubular block-type structure, as shown by Tochikubo, to alter the porosity profile in the filter assembly.   
Stouffer suggests including particles of water-soluble polyphosphate in the dry blend of block substituents prior to thermoforming to increase or to provide the desired porosity in the formed block ¶ 34.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over USP 7470364 to Oranski (“Oranski” or “Tanna”), USP 20130056428 to Levy, and USP 20040206682 to Hamlin, as applied to claim 1 above, further in view of USP 20140131264 to Patera.


[this space is blank]


    PNG
    media_image6.png
    893
    911
    media_image6.png
    Greyscale

Art Cited of Interest
USP 20170136403 to Chung is cited for its discussion of porosity gradients in single filter blocks.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Tanna Fig 1B:
        
    PNG
    media_image3.png
    311
    455
    media_image3.png
    Greyscale

        2 Incidentally, USP 20080110820 to Knipmeyer at ¶ 99 also describes similar ratios, e.g., 2”/(2”-2*0.25”) = 1.33 and 4”/(4”-2*0.75”) = 1.6